Citation Nr: 1031615	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  06-07 060	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death 

2.  Entitlement to a rating in excess of 30 percent for bronchial 
asthma with obstructive airway disease and pulmonary fibrosis for 
accrued benefits purposes.

3.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from September 1949 to October 
1968, and from June 1971 to June 1972.  He died in March 2001, 
and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of March 
2004.  In a Decision/Remand dated in April 2008, the Board denied 
the claim for Dependency and Indemnity Compensation (DIC) under 
38 U.S.C.A. § 1318, and remanded the remaining issues set forth 
on the title page of this decision.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 
1949 to October 1968, and from June 1971 to June 1972.  

2.  He died in March 2001, and the appellant is his surviving 
spouse.

3.  In June 2010, and confirmed in August 2010, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the appellant that a withdrawal of this appeal 
is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant submitted a Medical Opinion Response From in 
June 2010, in which she did not check any of the boxes requesting 
that adjudication of her appeal proceed, or that the appeal be 
remanded.  Instead, she wrote that her appeal should have been 
closed years ago, that she wished to stop all procedures, and 
that she did not wish to receive any more correspondence from the 
Board.  She was contacted by telephone by a Board Paralegal in 
October 2010, and stated that she definitely wished to withdraw 
her appeal; the substance of this conversation was written in a 
Report of Contact, which has been associated with the claims 
file.  The appellant has withdrawn this appeal and, hence, there 
remain no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.

The appellant is advised that should she obtain new and material 
evidence, such as a medical opinion supporting her arguments, she 
is free to reopen her claim for service connection for the cause 
of the Veteran's death.  



ORDER

The appeal is dismissed.



		
JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


